Honorable D. C. Greer          Opinion No. WW-666
State Highway Engineer
Texas Hi hway Department       Re:   Whether Certificates
Austin 1& , Texas                    of Number of motor-
                                     boats issued by the
                                     Texas Highway Depart-
                                     ment pursuant to
                                     Houae Bill 11, Acts
                                     of the 56th Legisla-
                                     ture, Regular Session,
                                     1959,   Chapter   179,
                                     Page 369, are valid
                                     for a two year or three
Dear Mr. Greer:                      year period.
       In your recent letter you have propounded the
following question to this office for an opinion:
Whether Certificates of Number issued by the Texas High-
way Department are valid for a per-rodof three years or
for a period of two years.
       House Bill 11, Acts of the 56th Legislature,
Regular Session, 1959, Chapter 179, Page 369, provides
for the registration of motorb~oatswith the Texas High-
way Department. The pertinent sections of the Act are
as follows:
            "Sec. 4.(f) Every Certificate of
       Number awarded pursuant to this Act
       shall continue in full force and effect
       for a period of three (3) years unless
       aooner terminated or discontinued in
       accordance with the provision of this
       Act. Certificates of Number shall be
       valid for the biennium from April 1 of
       one year to March 31 of the second,,suc-
       ceeding year, both days inclusive.
            "Sec. 17. (a) There is hereby
       levied a three (3) year fee in Section
       4 of this Act as follows:
            11
             . . .I,
Honorable D. C. Greer, page 2 (WW-666)


       The last sentence of Section 4(f) may cast doubt
as to the period of time which thenLegislature intended
for a Certificate of Number to be valid. However, the
first sentence of the same Section (4(f)) together with
Section 17(a) reveal the intention of the Legislature
to be that a Certificate of Number be valid for three
years.
       In Wood v. State, 133 Tex. 110, 126 S.W.2d 4,
the Supreme Court used the following language in con-
struing a statute:                                        .

              "It is the settled law that statutes
         should be construed so as to carry out the
         legislative intent, and when such intent is
         once ascertained, it should be given effect,
         even though the literal meaning of the words
         used therein is not followed. Also, statutes
         should never be given a construction that
         leads to uncertainty, injustice, or confussion,
         a0 it is possible to construe them otherwise. . . .'
       It is therefore the opinion of this office a three
year period of validity was contemplated by the Legisla-
ture and that such a construction is the only reasonable
construction that can be placed on the Act.
                        SUMMARY

            The Certificates of Number of
            motorboats issuecl by the Texas
            Highway Department pursuant to
            House Bill 11, Acts of the 56th
            Legislature, Regular Session,
            1959, Chapter 179, Page 369, are
            valid for a three year period.
                         Yours very truly,
                         WILL WTLSON




JLE:rm
Honorable D. C. Greer, page 3 (WW-666)


APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Houghton Brownlee, Jr.
Mrs. Marietta Payne
Charles D. Cabaniss
Dean Davis
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert